ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In view of the record, the appellant’s contention that the trial court was in error in overruling the motion for new trial cannot be sustained. The evidence heard upon the motion for new trial is not regarded as bringing the case within the principle announced in the case of Rich v. State, 115 Texas Crim. Rep., 386, 28 S. W. (2d) 803, and other cases referred to in the appellant’s motion for rehearing and in the original opinion.
The motion is overruled.

Overruled.